Title: To Thomas Jefferson from David Ross, 2 March 1807
From: Ross, David
To: Jefferson, Thomas


                        
                            Sir
                            
                            Richmond 2d March 1807
                        
                        I had the honor of receiving your letters dated 24th. Ulto—I delayd answering for a short time in
                            expectation of desiring some information on refering to the
                            Correspondence of my Agents respecting the Mammoth bones at the Great bone Lick—
                        I am glad the Philosophical Society have made considerable progress in connecting a skeleton of that
                            wonderfull animal and I fondly hope Capt. Clark will be successfull in obtaining such bones as may render it complete—I
                            have written by this days Post to my Agents in Kentucky & have taken the liberty of enclosing a letter for Capt. Clark
                            with Copies—If I can render any further assistance it will give me pleasure—
                  I have the honor to be with great Respect
                            & regard Your very huml Servt
                        
                            David Ross
                            
                        
                    